DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are pending in this application and are presented for examination on the merits for patentability.
Priority
This application 16961147, filed 07/09/2020 is a national stage entry of PCT/NL2019/050016, with an International Filing Date of 01/11/2019, and claims foreign priority to 1042709, filed 01/11/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities: “Instillation” is misspelled as “installation” in pp. 12 and 16.  The Applicant uses the term as a form of administration, and the proper word is “instillation”, i.e. the administration of a medicine, generally in liquid form into a body space or cavity. 
Appropriate correction is required.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities: Acronyms must be spelled out when it is first used, and put in parenthesis.  Claim 1 recites “COPD”, which must be expanded to “chronic obstructive pulmonary disease (COPD)”.  Claim 12 recites “AGEs”, which must be expanded to “advanced glycation end products (AGEs)”. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Rejection of Claims 1-15 for Non-Statutory Subject Matter
Claims 1-15 are rejected under 35 U.S.C. §101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. §101. See, for example, Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F.Supp. 131, 149 USPQ 475 (D.D.C. 1966). 
per se. Under no circumstances, however, should the rejections set forth in the instant Office Action be construed as having examined these claims as a method of use (or, for that matter, anything other than a composition of matter per se).

Rejection of Claims 1-15 for Patent Ineligible Subject Matter
Claims 1-15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S.Ct. 2347, 110 USPQ2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 132 S.Ct. 2107, 2116, 106 USPQ2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, and the July 2015 and May 2016 Updates on Patent Subject Matter Eligibility.

The relevant distinction is the one “between patents that claim the ‘buildin[g] block[s]’ of human ingenuity and those that integrate the building blocks into something more, thereby ‘transform[ing]’ them into a patent-eligible invention. The former ‘would risk disproportionately tying up the use of the underlying’ ideas and are therefore ineligible for patent protection. The latter pose no comparable risk of pre-emption, and therefore, remain eligible for the monopoly granted under our patent laws.” See Alice Corp., 110 USPQ2d at 1981 (quoting Mayo, 101 USPQ2d at 1972, 1965-66).
The claims are analyzed for patent-eligibility in accordance with their broadest reasonable interpretation.
Rejection of Independent Claim 1
The claim is not explicitly directed to one of the four categories of invention provided for in 35 U.S.C. §101, but is being interpreted for examination as being directed to a composition of matter. 

The broadest reasonable interpretation of this claim is a mixture of each of the recited components. Each of the defined components is a naturally occurring product. 
As the claimed mixture is composed of matter, the claim is affirmatively directed to a statutory category of invention, i.e., a composition of matter (Step 1: YES).
Following Step 2A of the analysis, the claim is analyzed to determine whether it is directed to any judicial exception. The recited composition is a nature-based product that must be compared to its closest naturally occurring counterpart to determine if it has markedly different characteristics than the counterpart. The closest naturally occurring counterpart for comparison is the individual naturally occurring counterparts because the recited components do not occur together in nature and there is no naturally occurring counterpart mixture for comparison. 
Copper is naturally occurring, and glycosaminoglycan is naturally occurring, so neither would be eligible as claimed on its own. The combination as claimed also occurs in nature.  Kim teaches snail glycosaminoglycan tightly binds divalent cations, such as copper(II) in nature (Kim et al. Journal of Biological Chemistry 271.20 (1996): 11750-11755).   However, there is no indication that mixing the copper component and glycosaminoglycan changes the structure, function, or other properties of the copper and glycosaminoglycan in any marked way such that the claimed mixture as a whole does not display markedly different characteristics compared to the closest naturally occurring counterpart. Accordingly, each component (copper and 
Following Step 2B of the analysis, the claim as a whole is analyzed to determine whether any additional element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exceptions. In this case, the component elements (copper and glycosaminoglycan) are known to occur together in nature and are not markedly changed by their combination into a mixture. As a result, each component is considered as an additional element to the other to determine whether their combination results in significantly more than the products of nature. As discussed above, mixing copper and glycosaminoglycan does not appear to markedly change the characteristics of either component. Prior to Applicant’s invention and at the time of filing of the instant application, the mixing of the two components have been taught by Kim. In addition, Applicant’s recitation of a particular use or application of the mixture (“for use in a method for the treatment of lung emphysema and other forms of COPD”) also does not meaningfully limit the claim, as it provides no further physical or structural features to the mixture as a whole and fails to alter the properties of its component parts. Accordingly, the claim as a whole does not amount to significantly more than each “product of nature” by itself (Step 2B: NO).
As such, claim 1 is directed to patent ineligible subject matter under 35 U.S.C. §101.
Rejection of Dependent Claim 8
The recitation of specific amounts of copper and glycosaminoglycan in Claim 8 does not affect this analysis, because it was also well-understood, routine and conventional at the time to mix two components with a shared activity in specific amounts demonstrated to exhibit this 
As such, Claim 8 is directed to patent ineligible subject matter under 35 U.S.C. §101.
Rejection of Dependent Claims 14-15
Applicant’s instant Claims 14-15 further define the intended use or application of the composition of matter defined in instant Claim 1 and, therefore, also do not meaningfully limit the claim for the same reasons applied previously to independent claim 1. Accordingly, Claims 14-15 change nothing with regard to the analysis under section (a) of this rejection regarding the patent eligibility of claim 1.
As such, Claims 14-15 are directed to patent ineligible subject matter under 35 U.S.C. §101.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for assessment of copper in lung biopsies in patients with emphysema, does not reasonably provide enablement for treatment of all forms of COPD, e.g. bronchitis and asthma, as suggested by the language in Claim 16.  Additionally, the specification is not enabled for all copper compounds and all glycosaminoglycans and salt thereof. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Claims 1-15, drawn to a composition for use in a method for the treatment of lung emphysema and other forms of COPD, are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The composition claims are not given patentable weight because Claim 1 recites intended use, and the composition is not enabled for the treatment as claimed.
The Wands factors, as listed above, are relevant to the instant fact situation for the following reasons:
The nature of the invention and relative skill level

     	The invention relates to a method of treatment of a subject suffering from lung emphysema or another form of COPD which comprises administering to said subject a 
The state and predictability of the art 
The art however is unpredictable.   As illustrative of the state of the art, the Examiner cites Toy et al. (Respiratory medicine 105.3 (2011): 435-441), which teaches that treating COPD requires looking into the relationships between daily dosing frequency, adherence, resource use, and costs. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. Further, Toy teaches that while a variety of effective medications are available to prevent and control symptoms, improve health status, and reduce the occurrence of COPD exacerbations, pharmacotherapies have not been shown to modify the long-term decline of lung function in COPD patients (Introduction, 2nd paragraph). The mode of action of therapeutic agents is often unknown or very unpredictable and administration of such agents is often accompanied by undesirable side effects. As such, one skilled in the art would not expect to be able to treat emphysema or COPD patients with the claimed combination of copper component and glycosaminoglycan. 
In addition, the treatment of emphysema is at unpredictable as underscored by Matera et al. (Current opinion in pharmacology 12.3 (2012): 315-322) who discusses the comorbidities in patients, i.e. COPD patients are at increased risk for cardiovascular disease (CVD), non-psychotic mental disorders, diabetes mellitus, etc. and that when designing patient trials, it must be kept rd paragraph).
These articles plainly demonstrate that the art of treating emphysema and COPD, particularly in humans, is extremely unpredictable, particularly in the case of a single compound or genus of compounds.
The breadth of the claims     
Claim 16 is drawn to a method of treatment of a subject suffering from lung emphysema or another form of COPD which comprises administering to said subject a therapeutically active amount of a composition an active agent comprising a copper compound, and a glycosaminoglycan or a physiologically acceptable salt thereof.
The amount of direction or guidance provided and the presence or 
absence of working examples

     	The specification describes experiments on histological examination of lung biopsies from patients, looking at antibodies and gene expressions, measuring copper levels in exhaled breath and lung tissues in patients with emphysema, and nebulization of heparin and copper sulfate solutions. The specification provides no direction or guidance for treating a patient with heparin and copper sulfate, nor determining the particular administration regimens (e.g., timing, administration routes, etc.) necessary to treat emphysema and all forms of COPD. There are no dosage forms or treatment plan provided by the Applicant for any or all copper compounds and glycosaminoglycans and salt thereof.  No direction concerning treating inhibiting or regression of lung diseases in vivo or administration of the compounds of found in the specification. There are no guidelines for determining the doses needed to treat different forms of COPD. 
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed genus of compounds could be predictably used as a treatment for emphysema and other forms of COPD as inferred in the claims and contemplated by the specification.
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997).
Determining if the composition comprising a copper compound and a glycosaminoglycan would treat emphysema and other forms of COPD would require formulation into a suitable dosage form, and subjecting it to clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment. This is undue experimentation given the limited guidance and direction provided by Applicants. As noted supra, even in vitro and in vivo assays do not always correlate to efficacy in humans and are not generally predictive of clinical efficacy.
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 8-12 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 8-9 are rejected for indefiniteness. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 3 recites the broad recitation “mammal”, and the claim also recites “in particular an adult human being”, which is the narrower statement of the range/limitation; Claim 8 recites the broad recitation “between 1 µg and 10 mg per day” in reference to the copper component and “between 100 and 1,500,000 IU per day” for the GAG component, and the claim also recites preferred concentrations indicated y “preferably”, “more preferably”, and “most preferably”, which are the narrower statement of the range/limitations; Claim 9 recites the broad recitation “administered once, twice or three times a day”, and the claim also recites “preferably once a day”, which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 is indefinite for its recitation of “copper compound is a physiologically acceptable copper salt which includes copper sulfate, copper chloride, copper gluconate, copper acetate, copper heptanoate, copper oxide, copper methionate, dicopper oxide, copper chlorophyllin, and calcium copper edetate”.  The metes and bounds of these recitations are unclear because it is unknown whether all the copper salts recited are included as active agent, or if the salts are alternatives. As such, the claim is vague and rejected. However, based on the specification, it appears that Applicant is reciting the requirement of one copper salt. In order to move prosecution forward, the claim will be interpreted to mean that one copper salt is selected from the recited salts.  
Claims 4, 8-9, 12, and 15 recite “wherein the active agent comprising….which includes…” and “wherein the composition is used as an additive to standard pharmacological COPD treatment which includes bronchodilators and immune-modulators, including…”, “preferably”, and “e.g.”. The claims contain forms of the term “including,” “comprise” and “having,” used in the definitions of the compounds in the claim that render the products indefinite. Forms of the term “comprise,” as found in the claims, are considered open-ended language and therefore is including additional subject matter in the compounds of the claims that is not described in the instant specification and is not particularly pointed out or distinctly claimed. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because Claim 12, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 is indefinite because it recites that the active components in the composition are “administered simultaneously”. The composition comprising active components copper compound and GAG implies that the active agents are in one composition together.  Therefore, the phrase “administered simultaneously” is redundant, and the metes and bounds of the claim is vague. For thus, the claim is rejected.
Claim 11 is also rejected for indefiniteness because of the phrase “administered sequentially or separately”. Because the composition necessarily comprises active components copper compound and GAG, it is implied that the active agents are in one composition together.  Therefore, the recitation of “administered sequentially or separately” is contradictory; the metes and bounds of the claim is vague and the claim is rejected.
Claim 16 recites “therapeutically active amount of a composition an active agent comprising a copper compound”, which is vague.  Firstly, a skilled artisan will not know what is meant by “therapeutically active amount”.  Secondly, the phrase of “a composition an active comprising an active agent comprising a copper compound”?  For the purpose of moving prosecution forward, the Examiner will interpret the phrase to read as “therapeutically effective amount of a composition comprising an active agent comprising a copper compound”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. JBC 1996), hereinafter Kim.
Kim teaches that snail glycosaminoglycans (GAG) tightly binds divalent cations such as copper by analyzing snail GAG in copper sulfate solution, demonstrating GAG’s role in snails in ion transport, mobility, etc. (Abstract; p. 11753, L. Col., 2nd paragraph; p. 11755, L. Col, 1st paragraph). In the study, Kim compared three polysaccharides: snail GAG, heparin and sodium salt of heparan sulfate (p. 11750, Materials, 1st paragraph; p. 11751, Methods, 2nd paragraph p. nd paragraph). As such, Kim teaches the composition wherein heparin GAG and copper sulfate are present, anticipating Claims 1, 4, and 6.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Applicant Claims
Applicant claims a composition and a method for the treatment of lung emphysema and other forms of COPD. The composition comprises an active agent comprising a copper compound, and a glycosaminoglycan or a physiologically acceptable salt thereof; wherein the GAG is heparin; the components are administered simultaneously; via inhalation and/or via instillation; further comprises least one medicament or substance with effect on elastin metabolism in the vasculature, selected from the polyphenols epigallocatechin-(3-) gallate (EGCG) and pentagalloyl glucose (PGG), ATP-dependent potassium-channel openers, e.g. minoxidil, nicorandil, diazoxide, pinacidil, and cromakalin, magnesium, vitamin K1, vitamin K2, breakers of AGEs in arteries, e.g. amino-guanidine, pyridoxamine, N-phenacylthiazolium bromide, alagebrium, and flavonoids (e.g. kaempferol, genistein, quercitrin, quercetin, and epicatechin), and/or at least one compound with potential effect on elastin metabolism in the lungs, selected from vitamin A, vitamin D and penta galloyl glucose; wherein the composition is used as an additive to standard pharmacological COPD treatment which includes bronchodilators and immune-modulators, including inhaled corticosteroids and oral macrolides.

Claims 1-3, 5-7, 9-10, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shriver et al. (US 2004/0087543 A1), hereinafter Shriver.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Shriver teaches methods and products associated with non-invasive delivery of polysaccharide preparations (Abstract). The invention features a method for preparing a Claims 1 and 16 are obvious over Shriver. 
Shriver comprehends that heparin is a well-established inhibitor of elastase, inhibits elastase-induced lung injury, and is useful in emphysema model [0256].  Additionally, Shriver teaches that asthma is a disorder characterized by inflammation and narrowing of airways, which the Examiner interprets to encompass the “small airways” and “airway wall thickening” in Claim 2.
The compositions according to Shriver may be administered to human subjects, non-human primate etc. [0236], which render Claim 3 obvious.
Regarding the polysaccharide useful in the composition, Shriver teaches polysaccharides such as heparins, which render Claim 6 obvious [0179]. Shriver notes that many currently available heparins are polydisperse mixtures which contain a large number of chains having a range of different molecular weights (MW). For example, enoxaparin, has an average MW of 4,200 daltons, but has a MW distribution where less than or equal to 18% is greater than 8000 daltons, which renders obvious the claimed range in Claim 5. 
Regarding Claim 7, Shriver expressly teaches the pulmonary delivery of enoxaparin to rabbits wherein the chemically formulated particles of enoxaparin were prepared using a Claim 13.
Shriver teaches the pulmonary delivery to rabbits of two different chemical compositions of LMWH, with different counter ion concentration and a slightly higher pH. Shriver recites that changes in the nature of the counterion "neutralization" agent affect the pharmacokinetic profile (Example 7). Shriver also expressly teaches that transition metals and/or divalent metal ions resulted in longer lasting formulations (Example 8). Thus, Shriver teaches the simultaneous delivery of the neutralization agent, e.g. copper transition metal, and the GAG, which is a feature of Claim 10.  Because the administration experiments exemplified were only conducted once, Claim 9 is obvious over Shriver.
The polysaccharide composition according to Shriver may include compounds other than polysaccharides including natural product extracts, which renders flavonoids in Claim 12 obvious, etc. Additionally, Shriver teaches the composition comprising a bioactive agent such as adrenocortical steroid, rendering the corticosteroid feature in Claim 15 obvious.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Shriver does not expressly teach copper compound with GAG in a composition. However, Shriver expressly teaches the use of transition metals and metal ions as masking agents resulted in longer lasting formulations (Example 8).  Shriver comprehends copper as an important transition metal/divalent metal ion suitable in the composition (Claim 17).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Shriver already comprehends the importance of transition metal/divalent metal ion in neutralizing the GAG in the composition for preparing the polysaccharide for in vivo delivery. Shriver specifically teaches iron, nickel and copper as useful transition metals/divalent ions as neutralizing agent. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to try any of the three transition metals recited by Shriver as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also copper. One would be motivated to do so because Shriver has specifically taught these three to be useful in the composition for neutralizing polysaccharides (Claim 17). See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007).
	Regarding Claim 5, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. 
	 With regards to the intended use in Claims 1, 14, and 15, nothing precludes the use of the compound/composition of the prior art Shriver as instantly claimed (see MPEP 2112.02(II), nor does the recitation impart any structural characteristic that would distinguish it from the prior art compound/composition.  "It is not invention to perceive that the product which others had discovered had qualities they failed to detect". See 67 USPQ 155, 326 US 242, 249 (1945).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shriver as applies to Claim 1 above, and in view of Dulfano et al. (JAMA, 1969), hereinafter Dulfano.
Applicant Claims
	Applicant claims the composition comprising copper component and glycosaminoglycan, wherein the active agent comprising a copper compound is a physiologically acceptable copper salt which includes copper sulfate, copper chloride, copper gluconate, copper acetate, copper heptanoate, copper oxide, copper methionate, dicopper oxide, copper chlorophyllin, and calcium copper edetate.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Shriver have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Shriver teaches copper, the art is silent on the specific copper compound. 
Dulfano teaches a mucolytic aerosol agent, Oxymix, which contains ascorbic acid, sodium percarbonate and copper sulfate, which renders Claim 4 obvious. The agent acts by breaking down mucin (Abstract). The cupric ions reduces the viscosity in mucopolysaccharides (p. 1310, L. Col.). Dulfano expressly teaches treating hospital patients with chronic bronchitis and emphysema with Oxymix (p. 1310, R. Col., Materials and Methods).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dulfano with Shriver and use the copper sulfate of Dulfano as the copper compound in the composition of Shriver with reasonable expectation of success. One would have been motivated to do so because both Dulfano and .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shriver as applies to Claim 1 above, and in view of Shapiro, H. (WO 9531194 A1), and Hovi et al. (Antiviral research, 1995), hereinafter Hovi.
Applicant Claims
	Applicant claims the composition comprising copper component and glycosaminoglycan; wherein the dosage of copper component is between 1 pg and 10 mg per day, preferably between 50 pg and 2 mg per day, more preferably between 100 pg and 1 mg per day and most preferably between 200 and 500 pg per day, and the dosage of the glycosaminoglycan component is between 100 and 1,500,000 IU per day, preferably between 5,000 and 1,000,000 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Shriver have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Shriver does not teach the claimed concentrations for the copper compound and glycosaminoglycans as recited in Claim 8. However, Shriver teaches varying therapeutically effective unit dose of GAG, e.g. HLGAG at 3 mg, 16 mg, 80 mg, etc. [0056]; M405 at 1 mg/kg, to 100 mg/kg.
Shapiro is in the field of chronic inflammatory diseases, and teaches the administration of composition comprising one carbonyl sequestering agent, and one or more co-agent, and at least one medicament recognized to treat chronic inflammatory disease to achieve an additive or synergistic effect (Abstract).  Shapiro comprehends that dysfunctional lipid peroxidation may be a contributing factor in the etiology of a variety of chronic inflammatory diseases, such as rheumatoid arthritis, COPD, myocardial infarction, etc. and that reactive oxygen radicals has been implicated in disorders including inflammatory vasculitis, emphysema, etc. (Abstract; p. 3, Background field of invention; p. 23, 1st paragraph).  Shapiro teaches examples of nonabsorbable drug products that are useful in the invention to include naturally occurring polysaccharides (pp. 29-30). Shapiro expressly teaches treatments comprising heparin calcium and heparin sodium with intravenous or subcutaneous dosage range from 5,000 units daily to 40,000 units daily (Examples 22, 24).   

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Shapiro’s invention relates to treatment of chronic inflammatory diseases including COPD. Shapiro recognizes heparin to be useful in compositions for treating chronic inflammatory diseases and has taught the heparin dosage of 5,000 units daily to 40,000 units, which is within the instantly claimed range. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Shapiro with that of Shriver and use the dosage for heparin in the composition of Shriver for treatment of COPD, which Shapiro recognizes as a chronic inflammatory disease. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Similarly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hovi with that of Shriver with regards to the dosage of copper compound, arriving at the instantly claimed dosage.  One would have been motivated to do so because Hovi recognized the mucolytic properties of copper sulfate compositions, and has employed it at an effective and safe dosage for treatment. As such, a skilled artisan would be motivated to start at this dosage and optimize accordingly. In the case prima facie case of obviousness exists. See MPEP 2144.05. 
As such, one skilled in the art looking to treat a patient with dosages of copper sulfate and GAG in IU would combine the teachings of Shapiro and Hovi with that of Shriver and arrive at the instantly claimed dosages for both components. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shriver as applies to Claim 1 above, and in view of Lopez-Campos et al. (Arch Bronconeumol 2017)), hereinafter Lopez-Campos.
Applicant Claims
	Applicant claims the composition comprising copper component and GAG, wherein the therapeutically active components which constitute the composition are administered sequentially or separately.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Shriver have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Shriver is silent regarding separate or sequential treatment with the copper compound and GAG.
Lopez-Campos is in the COPD therapy field. Lopez-Campos recognizes the value and need to combine various drugs and inhalation devices, citing past methods were three drugs, 2 bronchodilators and 1 inhaled corticosteroid (ICS), had to be administered via different devices (p. 419, L. Col., 1st and 2nd paragraphs).  However, Lopez-Campos also comprehends that real nd paragraph). Lopez-Campos teaches that COPD is an obstructive disease that is treated primarily with bronchodilators, and may require a different treatment compared to asthma, where the essential treatment is the ICS. Thus, separate administration of ICS from the bronchodilators are contemplated (p. 419, R. Col., last paragraph to p. 420, L. Col., 1st paragraph). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Lopez-Campos teaches that COPD may require a different treatment compared to asthma. This teaching suggests that depending on the role of the drug, e.g. bronchodilation or other, it may not necessarily be advantageous to combine the drugs in a single administration. For instance, if ICS is also added to the composition of Shriver, this may be used separately from the heparin or copper sulfate. A skilled artisan would evaluate the indication and the dose per the teaching of Lopez-Campos. As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to determine the suitability of the components of the composition for concurrent or separate or sequential administration.  
Importantly, changes in the sequence of administration (separate, sequential, or concurrent) would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. The instant situation is amenable to the type of analysis set forth in Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims  prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious). Thus the claimed variation of administering the therapeutically active components which constitute the composition sequentially or concurrently would have been obvious at the time of Applicant's invention, wherein the optimization of sequence of administration would be well within the capabilities of the artisan of ordinary skill at the time of Applicants' invention. Furthermore, one of ordinary skill in the art would be motivated to combine the above teachings and administration (such as in the same formulations, different formulations, same route, different route, orally, simultaneously and sequentially), it is well within the knowledge of the skilled artisan to determine how and what formulation combination and mode of administration will be appropriate for the patient and which will depend on the type of disease, i.e. emphysema or COPD, as in the instant claims.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shriver as applies to Claim 1 above, and in view of Baughman et al. (Matrix Biol. 2011), hereinafter Baughman.
Applicant Claims
	Applicant claims the composition comprising copper component and glycosaminoglycan, wherein the composition is: (a) for the reactivation of pulmonary elastin fiber production in a subject; (b) repair of damaged elastin fibers; (c) deceleration of the rate of elastin degradation; and/or (d) inhibition of advanced glycation end product (AGE).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Shriver is silent on elastin.  Baughman cures the deficiency of Shriver by teaching that heparin stimulate elastogenesis, which renders the (a) to (d) features of Claim 14 obvious. Baughman reports that heparin treatment of adult human vascular smooth muscle cells promoted the formation of elastic fibers, and that this effect was heparin-specific, concluding that heparinized vascular grafts may promote elastin formation and regulate restenosis (Abstract).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baughman with Shriver and use the composition of Shriver with heparin in treating lung injury affecting human vascular smooth muscle cells to promote the formation of elastic fibers per the teaching of Baughman. Thus, the intended use in Claim 14, while not limiting, is also obvious.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616  

/Mina Haghighatian/Primary Examiner, Art Unit 1616